DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2001/0016160 to Ikegami et al. (Ikegami hereinafter) in view of US Patent 4,806,075 to Osterstrom et al. (Osterstrom hereinafter), US PGPub 2009/0257889 to Shi et al. (Shi hereinafter) and US Patent 6,019,581 to von Shulz-Hausmann et al. (Shulz-Hausmann hereinafter).
Regarding claim 1, Ikegami teaches a base (14, 86) formed in a cylindrical shape, a stator blade (32) provided above the base, a plurality of stator blade spacers (S, see Fig. 12A annotated below), a rotor (12) with blades (30), a housing (14a) formed in a cylindrical shape with the stator blade (32) 

    PNG
    media_image1.png
    473
    427
    media_image1.png
    Greyscale

Ikegami does not teach that the housing has an inner circumferential surface having a smaller inner diameter than that of the sealing means (48).  Osterstrom teaches another vacuum pump 

    PNG
    media_image2.png
    550
    506
    media_image2.png
    Greyscale

Osterstrom further teaches that O-rings help to seal elements of a vacuum pump (col. 7, ln. 25-38).  Therefore it would have been obvious to one of ordinary skill in the art to add an O-ring as taught by Osterstrom to the pump of Ikegami in order to improve the sealing thereof.
The previously applied references do not teach the limitation of an outer diameter of the adapter being larger than an inner diameter of the housing at a rotor blade.  Schulz-Hausmann teaches a another vacuum pump generally, and particularly teaches a conical housing structure (4) in which both an inner and an outer diameter of the housing (4) at an uppermost rotor stage is less than the outer diameter of the rotor blades of the lowermost stage.  Schulz-Hausmann teach that this structure is useful for ensuring cooling in an installed position (col. 1, ln. 64-66).  Therefore, it would have been 
Finally, the previously applied references do not teach the limitation of a radial direction positioning surface.  Shi teaches another vacuum pump generally, and particularly teaches that axially adjacent elements (e.g. 13, 14) therein may have side faces (13c, 14c) which contact in order to radially position the elements relative to each other (paragraph 51).  Therefore, one of ordinary skill in the art would have been motivated to provide side surfaces on the adapter (A) and the base (at 86) of Ikegami in order to radially position those elements relative to each other as taught by Shi.  In combination with the teachings of Schulz-Hausmann, this will lead to an adapter having a greater exterior diameter than the housing outer and inner diameters at the top rotor stage.
Regarding claim 2, as indicated by Figs. 6-7, Ikegami generally teaches circular cylindrical elements in the vacuum pump and therefore that the adapter (A) is formed in a circular ring shape.
Regarding claim 3, Ikegami teaches that the adapter is formed to extend in a radial direction perpendicular to the axial direction.
Regarding claim 4, Ikegami teaches that the adapter is mounted on the base in a state in which radial movement is restricted (i.e. by contact with housing 14A), 
Regarding claim 6, Ikegami teaches that an upper portion of the base (80b) is provided with a portion (inner race) capable of engaging with the engaging portion.
Regarding claim 7, Ikegami teaches a diameter expansion portion (from inlet to the diameter of P) and a flange portion (F, see above), but does not explicitly teach bolts or holes therefore.  Osterstrom teaches a bolted flange in a similar position to the flange of Ikegami.  Those of ordinary skill in the art will appreciate that such bolts allow for assembly of a turbomolecular pump into a single unit.  Therefore, it would have been obvious to one of ordinary skill in the art to provide boltholes and bolts as taught by Osterstrom to the pump of Ikegami in order to assemble the pump into a single unit.
Regarding claim 8, Ikegami as modified by Osterstrom teaches a flange portion (F) provided with a bolt insertion hole and bolt as taught by Osterstrom (per the combination with respect to claim 7).
Regarding claim 9, Osterstrom teaches a sealing location (SEAL above) sealing a space between the base and flange portion.
Regarding claims 10 and 13, Osterstrom teaches that the sealing means (SEAL) is radially within the bolthole that is as close as possible to an outer side thereof.
Regarding claim 12, Osterstrom teaches a sealing location (SEAL above) sealing a space between the base and flange portion.

Response to Arguments
Applicant’s arguments, see page 5, filed 27 January 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schulz-Hausmann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 February 2022